DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 14, 16, 18-26, and 56-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,913,948 in view of Jimenez et al. (WO 2006/021817).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from ‘948 embrace using a sd-rxRNA comprising at least 12 contiguous of SEQ ID NO 580 to treat a subject having a fibrotic disorder.  See SEQ ID NOs: 4316 and 4318 in claim 1 of ‘948.

However, at the time of the effective filing date, PTGS2 (also known as Cox-2) was known in the prior art to treat a fibrotic disorder in an eye of a subject.  Eye disorders could be treated by administering siRNA targeting PTGS2 to the eye of the subject as exemplified by Jimenez (pages 8, 27-30 and 34-39).  Jimenez teaches a list of genes that can be targeted to treat an eye disorder.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘948 with teaching of Jimenez to use the sd-rxRNA in treating a fibrotic disorder in the eye of a subject, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to substitute the sd-rxRNA for the siRNA taught by Jimenez since sd-rxRNA is an improvement over siRNA (stable oligonucleotide that results in spontaneous cellular uptake).  In addition, it would have been obvious to use intravitreal injection to administer the sd-rxRNA to the eye of the subject to successfully deliver the sd-rxRNA to the eye.  Since PVR is an eye disorder, it would have been obvious to use the sd-rxRNA to target PTGS2 expression and treat PVR in a subject in need thereof.  Furthermore, it would have been obvious to a person of ordinary skill in the art to use another different sd-rxRNA directed against a different gene to observe an additive effect when treating the eye disorder.  
Therefore, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635